COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Bray
Argued at Richmond, Virginia


GEORGE EUGENE ROBINSON
                                          MEMORANDUM OPINION * BY
v.   Record No. 1754-94-3               JUDGE JAMES W. BENTON, JR.
                                              MARCH 19, 1996
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                    Mosby G. Perrow, III, Judge
           James G. Hunter, III (O'Keeffe & Spies, on
           brief), for appellant.

           Eugene Murphy, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.



      George Eugene Robinson was convicted of possession of

cocaine with intent to distribute in violation of Code § 18.2-248

and possession with intent to distribute of more than one-half

ounce but less than five pounds of marijuana in violation of Code

§ 18.2-248.1(a)(2).   He contends the trial judge erred in failing

to suppress numerous items of evidence and in admitting a

certificate of analysis.    We affirm the convictions.

                         SUPPRESSION HEARING

      On appeal from a denial of a motion to suppress, "[t]he

burden is upon [Robinson] to show that [the trial judge's]

ruling, when the evidence is considered most favorably to the

Commonwealth, constituted reversible error."    Fore v.

      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Commonwealth, 220 Va. 1007, 1010, 265 S.E.2d 729, 731, cert.

denied, 449 U.S. 1017 (1980).     The evidence at the hearing proved

Police Officer W. K. Dance applied to a magistrate for a warrant

to search a specific apartment in the City of Lynchburg.     Officer

Dance's affidavit recited that drugs were in the apartment and

that the information contained in the affidavit was provided by a

confidential informant.   The magistrate issued the warrant.

     Shortly before the search warrant was executed, Robinson

arrived at the apartment.   After the police entered to search the

apartment, they found Robinson sitting at the kitchen table and

forced him to lie on the floor.    When Officer Dance arrived in

the kitchen Robinson was on the floor.     Officer Dance testified

that he arrested Robinson after he saw a green plant material in

a ziplock bag hanging out of Robinson's coat pocket.     During his

search of Robinson, Officer Dance recovered money, cocaine, razor

blades, keys, including a key to a motel room, and a pager.
     Officer Dance did not give Miranda warnings to Robinson then

or at any time in the apartment.    He testified that he told

Robinson "that he should not say anything until [he] got to the

station and signed an [advice] of rights form or until he talked

to a lawyer."    He handcuffed Robinson and joined in the search of

the apartment.

     As the officers searched the apartment, Robinson asked to

speak to Officer Dance in private.      When Officer Dance took

Robinson into the bathroom to talk, Robinson became tearful and



                                - 2 -
upset.   He testified that Robinson became more upset when an

officer entered the room and reported that a drug dog had arrived

and was ready to go around a van that was parked outside the

apartment.    Robinson asked to urinate.   Officer Dance opened

Robinson's pants and assisted him.

       During Robinson's discussion with Officer Dance, Officer

Dance questioned Robinson about the presence of cocaine in the

van.   Robinson told him that cocaine and scales were under a seat

in the van.   Officer Dance informed the other officer of

Robinson's statements.   Officer Dance testified that the dog

alerted to the presence of drugs in the van before the police

entered and searched the van.
       In further conversation, Robinson told Officer Dance that he

had cocaine in the motel room in his locked suitcase.    After

Robinson signed a consent form for a search of the motel room,

the police went to the motel room and seized a suitcase from a

female who was standing outside the room.    Officer Dance used one

of Robinson's keys to open the suitcase.    He found cocaine,

marijuana, and money in the suitcase.

       Officer Dance then went to the police station where Robinson

had been taken.   He read Miranda warnings to Robinson for the

first time.   Robinson signed a waiver of his rights and made

further statements.

       At the suppression hearing, the Commonwealth conceded that

the statements Robinson made at the apartment were not admissible




                                - 3 -
in the Commonwealth's case-in-chief.   In ruling on the motion to

suppress, the trial judge upheld the validity of the search

warrant, ruled that the drugs in the van inevitably would have

been discovered, found that Robinson's consent to the search of

his motel room was free, voluntary, and intelligent, and ruled

that the statements Robinson made after receiving Miranda

warnings were admissible.

                         a. Search warrant
     Relying principally upon Franks v. Delaware, 438 U.S. 154

(1978), Robinson contends that the search warrant was issued upon

information in the affidavit that Officer Dance knew or should

have known was false.   In Franks, the Supreme Court held as

follows:
           [W]here the defendant makes a substantial
           preliminary showing that a false statement
           knowingly and intentionally, or with reckless
           disregard for the truth, was included by the
           affiant in the warrant affidavit, and if the
           allegedly false statement is necessary to the
           finding of probable cause, the Fourth
           Amendment requires that a hearing be held at
           the defendant's request. In the event that
           at that hearing the allegation of perjury or
           reckless disregard is established by the
           defendant by a preponderance of the evidence,
           and, with the affidavit's false material set
           to one side, the affidavit's remaining
           content is insufficient to establish probable
           cause, the search warrant must be voided and
           the fruits of the search excluded to the same
           extent as if probable cause was lacking on
           the face of the affidavit.
438 U.S. at 155-56.

     The record establishes that the magistrate approved the



                               - 4 -
warrant based upon a factually accurate affidavit.      Although

Dance's affidavit did not disclose that the informant had a

criminal record or was paid by the police for information, a

search warrant application need not include all of the facts

known to the officer.    United States v. Liberti, 616 F.2d 34, 37

(2nd Cir.), cert. denied, 446 U.S. 952 (1980).   The omission of

information from an affidavit does not automatically invalidate a

search warrant.    Id.
     In the affidavit, Officer Dance represented that a

confidential, reliable informant familiar with cocaine saw

cocaine in the residence within twenty-four hours of the

affidavit.   He stated that the informant had given him

information in the past that was corroborated by other informants

who have given information that led to cocaine possession arrests

and convictions.   Although the recitations in the affidavit

concerning the informant were skimpy, the evidence in this record

failed to prove that the omission of more detailed information

concerning the informant was the result of "perjury or reckless

disregard" for the truth.    Franks, 438 U.S. at 156.

     Robinson also argues that the search warrant was issued

without probable cause. We disagree.
          In making a probable cause determination,
          "[t]he task of the issuing magistrate is
          simply to make a practical, commonsense
          decision, whether, given all the
          circumstances set forth in the affidavit
          before him, including the 'veracity' and
          'basis of knowledge' of persons supplying
          hearsay information, there is a fair
          probability that contraband or evidence of a



                                - 5 -
            crime will be found in a particular place."
            The duty of a reviewing court, on the other
            hand, is "simply to ensure that the
            magistrate had a 'substantial basis for . . .
            conclud[ing]' that probable cause existed."
            Thus, the magistrate's determination of
            probable cause should be afforded great
            deference on appellate review. Moreover,
            even if the warrant was not issued upon
            probable cause, evidence seized pursuant to
            the warrant is nevertheless admissible if the
            officer executing the warrant reasonably
            believed that the warrant was valid.


Lanier v. Commonwealth, 10 Va. App. 541, 547, 394 S.E.2d 495, 499

(1990)(citations omitted).   We conclude that when viewed under

the "totality of the circumstances," the magistrate had

substantial basis to conclude that probable cause existed.
Illinois v. Gates, 462 U.S. 213, 238 (1983).

                        b. Search of Robinson

     Robinson argues that the record proved that he was illegally

seized when he was held and searched in the apartment.      We

disagree.   The principle is well established that when the police

conduct a search pursuant to a warrant, they may detain the

occupants of the place that is being searched.    Michigan v.

Summers, 452 U.S. 692, 705 (1981).

     Viewed in the light most favorable to the Commonwealth, the

party that prevailed at the suppression hearing, Commonwealth v.

Grimstead, 12 Va. App. 1066, 1067, 407 S.E.2d 47, 48 (1991), the

evidence proved that Robinson was inside the apartment when the

police arrived with the search warrant.   Robinson was being

lawfully detained during the search of the apartment when Officer




                                - 6 -
Dance saw a bag of marijuana protruding from his pocket.   The

arrest and search that followed the discovery of the marijuana

were lawful.   See Wright v. Commonwealth, 222 Va. 188, 192-93,

278 S.E.2d 849, 852 (1981).




                               - 7 -
                       c.   Robinson's statements

        The Commonwealth conceded at the suppression hearing that

the statements Robinson made in the apartment before he received

Miranda warnings were not admissible at trial.      Consistent with

the Commonwealth's concession, the trial judge entered an order

barring the use of those statements.

        Robinson contends, however, that the failure of the police

to give him Miranda warnings in the apartment, when coupled with

other police conduct, so tainted the process that statements he

later made after receiving Miranda warning were inadmissible.         In

response, the Commonwealth argues that Oregon v. Elstad, 470 U.S.
298 (1985), plainly supports the trial judge's ruling that the

statements Robinson made after he received Miranda warnings were

admissible.    We agree that Elstad controls the decision in this

case.

        In Elstad, the Supreme Court reached the following

conclusion:
          [A]bsent deliberately coercive or improper
          tactics in obtaining the initial statement,
          the mere fact that a suspect has made an
          unwarned admission does not warrant a
          presumption of compulsion. A subsequent
          administration of Miranda warnings to a
          suspect who has given a voluntary but
          unwarned statement ordinarily should suffice
          to remove the conditions that precluded
          admission of the earlier statement. In such
          circumstances, the finder of fact may
          reasonably conclude that the suspect made a
          rational and intelligent choice whether to
          waive or invoke his rights.
470 U.S. at 314.



                                  - 8 -
     The record does not establish, as Robinson contends, that

the police used coercion to gain statements from him in the

apartment.    The evidence proved that after Robinson was arrested

he asked to speak to Officer Dance.      He was visibly upset

concerning his predicament and lamented the impact of his arrest

on his family.   Although the record contains no explanation for

Officer Dance's failure to give Miranda warnings at that time,

that failure, standing alone, did not amount to coercion.        See
Elstad, 470 U.S. at 315-16.

     Robinson argues that the police conduct was coercive because

they would not free his hands to allow him to urinate.     Although

Robinson may have found Officer Dance's assistance unpleasant, we

find no basis to hold that this act coerced Robinson into

confessing.   Robinson was not deprived of the opportunity to

perform his bodily function.    Moreover, in view of the testimony

that Robinson became emotionally upset, we cannot say that the

officer was unreasonable in not removing Robinson's handcuffs.

     The record supports the Commonwealth's argument that

Robinson became emotional because of his arrest for drugs and not

because of coercion or any overpowering police presence.        Thus,

the trial judge did not err in finding no evidence of police

coercion and refusing to suppress the subsequent warned

statements because of Robinson's emotional state.

                      d.   Search of the vehicle
     Robinson argues that the search of his van violated his




                                 - 9 -
fourth amendment rights because the van was not within the

curtilage of the apartment.       The evidence proved that a trained

dog "alerted" for drugs at the driver's side door of the van.

"[T]he action of the narcotics dog gave the police probable cause

to make the search."        Brown v. Commonwealth, 15 Va. App. 1, 6,

421 S.E.2d 877, 881 (1992)(en banc).        Furthermore, the evidence

proved that the dog was being prepared to go around the exterior

of the van.   Thus, the evidence supports the trial judge's

finding that the police learned from a source independent of

Robinson's statements that cocaine was in the van.
                       e.     Search of the luggage

     Robinson informed the police that drugs could be found in

the suitcase in his motel room and signed a consent form for the

search of the room.    "The question of whether a particular

'consent to a search was in fact voluntary or was the product of

duress or coercion, express or implied, is a question of fact to

be determined from the totality of all the circumstances.'"        Deer
v. Commonwealth, 17 Va. App. 730, 735, 441 S.E.2d 33, 36 (1994)

(quoting Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1973)).

"The fact that [Robinson] has been lawfully seized at the time

consent is given does not in itself invalidate the consent."

Deer, 17 Va. App. at 735, 441 S.E.2d at 36.        No evidence proved

that the police coerced Robinson into consenting to the search.

Robinson gave free and voluntary consent to search the room and

its contents.




                                   - 10 -
     The evidence proved that a woman standing outside of the

motel room gave the police the suitcase and disclaimed ownership.

Officer Dance opened the suitcase and saw the drugs.     On these

facts, the trial judge did not err in admitting evidence found in

the suitcase.

                ADMISSION OF CERTIFICATE OF ANALYSIS

     At trial, Robinson objected to the admission in evidence of

the certificate of analysis of the marijuana and cocaine.    He

contends that the certificate of analysis was inadmissible on two

grounds.
     Relying upon Hill v. Commonwealth, 17 Va. App. 480, 438
S.E.2d 296 (1993), he claims that under Code § 54.1-3401 the

laboratory should have excluded any seeds and stalks prior to

weighing the marijuana.   Although the decision does address the

weighing of marijuana, the holding in Hill addressed the

sufficiency of evidence to prove the elements of the offense, not

the admissibility of evidence.   Id. at 485, 438 S.E.2d at 299.

     To the extent that the certificate of analysis proved the

identity of the substances seized from Robinson, it was relevant.

Admissibility of relevant evidence is within the sound

discretion of the trial judge.   Blain v. Commonwealth, 7 Va. App.
10, 16, 371 S.E.2d 838, 842 (1988).     The record does not suggest

that he abused that discretion in admitting the certificate to

prove the identity of the substances.

     Robinson also claims that the trial judge erred in admitting




                               - 11 -
the certificate because it related to drugs found outside of the

City of Lynchburg.   The certificate of analysis listed the type

and weight of the drugs found on Robinson's person, in the

apartment, in the van, and in the suitcase.   Although the police

seized the suitcase in Campbell County, and Robinson was

prosecuted in the City of Lynchburg, the rule of venue does not

require that all evidence in a particular case must come from

only one jurisdiction.
     The Commonwealth had the burden to prove that Robinson

intended to distribute the cocaine and marijuana.    The

introduction of the large amount of drugs and money found in the

suitcase tended to prove the hypothesis that Robinson intended to

distribute the drugs found in the apartment and van.       See

Jennings v. Commonwealth, 20 Va. App. 9, 14-15, 454 S.E.2d 752,

754-55, aff'd en banc, 21 Va. App. 328, 464 S.E.2d 179 (1995).

The trial judge properly allowed the Commonwealth to introduce

evidence of all the drugs as tending to prove an essential

element of the crime.

     For these reasons, we affirm the convictions.
                                              Affirmed.




                              - 12 -